On Application for Rehearing.
Blanchard, J.
In its application for rehearing the plaintiff company says:—
“We do not, at this time, contest the correctness of the opinion of the court on the guestion raised by it. We are concerned now only in the technical proposition that the condition of the record is such that the judgment affirmed by the court might oparate as a bar to plaintiff’s rights.”
And then, concluding its application, it says:—
“We, therefore, pray that the judgment of the lower court be amended at our costs, so as to refuse the injunction asked for without prejudice.”
The decree heretofore handed down was not intended to preclude plaintiff on any part of the ground save as to its right to the preliminary injunction for which it applied.
It is, therefore, ordered that the judgment appealed from and the former decree of this court be so modified as to refuse plaintiff’s prayer for injunction without prejudice to whatever rights the company may have on the merits of the controversy raised between it and the City of New Orleans.
Rehearing refused.